1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                     No. 30,283

10 WENDY HOLLAND,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Albert “Pat” S. Murdoch, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 D. Eric Hannum
18 Albuquerque, NM

19 for Appellant


20                                 MEMORANDUM OPINION

21 SUTIN, Judge.

22          Defendant Wendy Holland appeals the district court’s denial of her motion to

23 suppress evidence. [DS 4] She contends that it was improper for police officers to
 1 detain her and run a warrants check after their suspicion that she was another person

 2 was dispelled. This Court filed a notice of proposed disposition on June 16, 2010,

 3 proposing to affirm. Defendant filed a memorandum in opposition to proposed

 4 summary affirmance on June 21, 2010, which we have given due consideration. We

 5 affirm.

 6        “We review the denial of a motion to suppress as involving a mixed question

 7 of law and fact, reviewing the facts under the substantial evidence standard and then

 8 conducting a de novo review of the district court’s application of law to those facts.”

 9 State v. Affsprung, 2004-NMCA-038, ¶ 6, 135 N.M. 306, 87 P.3d 1088. Under the

10 substantial evidence standard, “[w]e view the evidence in a light most favorable to the

11 district court’s determination.” Id.

12        We draw our understanding of the factual setting from both Defendant’s

13 docketing statement and the State’s response to Defendant’s motion to suppress

14 physical evidence filed in district court, as the latter provides additional information

15 that we consider relevant. [RP 37-42] Defendant’s memorandum in opposition does

16 not dispute any of the facts set forth in our calendar notice. Dicky Dale had left the

17 scene of a minor accident driving a silver Mustang. [DS 2] Investigating officers

18 located Dale at his probation office, where he was held for violating his probation or

19 parole. [DS 2; RP 37] Dale told police officers that his girlfriend, Jo Maxey, was a


                                              2
 1 probation absconder who might return to the motel where Dale was registered. [DS

 2 2] He said Maxey was blonde and might be driving the Mustang. [Id.] Defendant,

 3 who matched that description, arrived at the motel in the Mustang, and officers asked

 4 her for identification. [DS 2-3; RP 39] Defendant produced her driver’s license

 5 indicating she was Wendy Holland. [DS 3] The officers took her to Dale’s motel

 6 room, where Dale and the probation officers confirmed that she was not Jo Maxey.

 7 [Id.] The officers detained Defendant for a further ten or fifteen minutes while they

 8 ran a warrants check, which indicated that she had an outstanding misdemeanor

 9 warrant.    [Id.]   In the course of arresting her, officers found a pipe and the

10 methamphetamine on which her conviction was based. [Id.]

11        Defendant does not challenge the investigatory detention from its origination

12 through the time at which she produced her valid driver’s license. [See DS 3] She

13 contends that even if it was reasonable for the officers to take her to Dale’s motel

14 room to confirm that she was not Maxey, the further detention to run the warrants

15 check was improper. [DS 4]

16        “The police may make an investigatory stop in circumstances that do not rise

17 to the level of probable cause for an arrest if they have a reasonable suspicion that the

18 law has been or is being violated.” State v. Morales, 2005-NMCA-027, ¶ 14, 137

19 N.M. 73, 107 P.3d 513 (filed 2004). “A reasonable suspicion is a particularized


                                               3
 1 suspicion, based on all the circumstances that a particular individual, the one detained,

 2 is breaking, or has broken, the law.” State v. Jason L., 2000-NMSC-018, ¶ 20, 129

 3 N.M. 119, 2 P.3d 856. “Unsupported intuition and inarticulate hunches are not

 4 sufficient.” Id. (internal quotation marks and citation omitted); see also State v.

 5 Apodaca, 112 N.M. 302, 304, 814 P.2d 1030, 1032 (Ct. App. 1991) (recognizing that

 6 “[a] reasonable suspicion may be a mistaken one”), abrogation on other grounds

 7 recognized by State v. Gomez, 1997-NMSC-006, 122 N.M. 777, 932 P.2d 1. “An

 8 officer may expand the scope of his detention beyond that which is reasonably related

 9 to the circumstances which justified his initial stop only where the officer has

10 reasonable and articulable suspicion that other criminal activity has been or may be

11 afoot.” State v. Taylor, 1999-NMCA-022, ¶ 20, 126 N.M. 569, 973 P.2d 246 (filed

12 1998).

13        The initial part of Defendant’s detention was based on the officer’s suspicion

14 that Defendant was Maxey, the alleged probation absconder. This suspicion was

15 resolved when Defendant produced a valid driver’s license confirming that she was

16 not Maxey, which was further established when Dale and the probation officers

17 confirmed Defendant was not Maxey.

18        If that were the end of our analysis, we would conclude that Defendant’s

19 situation resembled that in Affsprung, where the defendant was a passenger in a car


                                               4
 1 stopped for having a faulty license plate light. 2004-NMCA-038, ¶ 2. There, the

 2 officer asked the defendant for identification, as was his routine. Id. Although the

 3 officer “had no suspicion that [the d]efendant was then or had been engaged in

 4 criminal activity, or that [the d]efendant was armed or dangerous,” he ran a warrants

 5 check. Id. ¶ 4. This Court held that the request for identification and the warrants

 6 check was an unlawful detention and reversed the denial of the defendant’s motion to

 7 suppress the evidence found in the course of the arrest. Id. ¶¶ 21-22.

 8        Defendant’s production of her driver’s license confirming her identity is not the

 9 end point for our analysis, however, nor is her identification by Dale and the probation

10 officers in Dale’s motel room. As the State pointed out in district court in its response

11 to Defendant’s motion to suppress, the hit-and-run accident was also an open

12 investigation. [RP 40-41] The officers had information that Dale was the driver

13 involved in the accident and that Maxey might arrive at the motel in the subject car.

14 [DS 2] When Defendant turned up driving the car instead of Maxey, the officer was

15 in possession of information that a car recently involved in a hit-and-run accident

16 while being driven by Dale, a probation or parole violator, was anticipated to arrive

17 at the motel being driven by a different probation violator, Maxey. Instead, the car

18 arrived with Defendant behind the wheel. In these circumstances it was reasonable

19 for the officer to look into the situation, especially the possibility that Defendant was


                                               5
1 involved in the hit-and-run accident. While we have no information as to how long

2 Defendant’s entire encounter with the officers took and viewing the evidence in a light

3 most favorable to the district court’s determination, we conclude that the asserted ten

4 to fifteen minutes to check for warrants was reasonable. See id. ¶ 6.

5        For the reasons set forth in this opinion, we affirm the district court’s denial of

6 Defendant’s motion to suppress.

7        IT IS SO ORDERED.




8                                          __________________________________
9                                          JONATHAN B. SUTIN, Judge

10 WE CONCUR:



11 _______________________________
12 CYNTHIA A. FRY, Chief Judge



13 _______________________________
14 CELIA FOY CASTILLO, Judge




                                              6